Citation Nr: 0700614	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  97-33 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for neck disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for disability of the 
knees.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

5.  Entitlement to entitlement to a disability rating in 
excess of 50 percent for PTSD, for the period from September 
6, 1994, to December 15, 2006.

6.  Entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970.  Service in Vietnam is indicated by the evidence of 
record, and the veteran was twice awarded the Distinguished 
Flying Cross and Air Medal with "V" device, and once 
awarded the Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In January 2004, the veteran and his wife provided testimony 
at a videoconference hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.

The issues of entitlement to restoration of a 20 percent 
evaluation for residuals of a dislocation and fracture of the 
right shoulder with capsulitis, and entitlement to service 
connection for brain thrombosis, to include as due to Agent 
Orange exposure, were denied in a September 2004 Board 
decision.  Thus, these issues are no longer a part of the 
current appeal.

The issue of entitlement to a disability rating in excess of 
50 percent for PTSD, for the period from September 6, 1994, 
to December 15, 2006, and entitlement to an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic disorders of the neck, back, and knees are not 
related to disease or injury of service origin.  

2.  In November 1985, the RO determined that service 
connection was not warranted for hearing loss.  The veteran 
was notified of his procedural rights by a November 1985 
letter; however, he did not appeal the decision within a one 
year period.  

3.  Evidence submitted since the November 1985 decision 
denying service connection for hearing loss either does not 
bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Chronic disorders of the neck, back, and knees, were not 
incurred in or aggravated by active military service, and any 
degenerative arthritis present in these joints may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for hearing loss has not 
been received.  38 U.S.C.A. §§ 5104, 5018, 7015 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in October 2002, November 2004, February 
2005, and May 2006.  By means of these documents, the veteran 
was told of the requirements to establish service connection, 
of the reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs) have included a summary of the evidence, all 
other applicable law and regulations, and a discussion of the 
facts of the case.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters which included discussion 
of the VCAA laws and regulations.  A VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters listed above, 
his claims were readjudicated based upon all the evidence of 
record as evidenced by a September 2006 SSOC.  There is no 
indication that the disposition of his claims would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
May 2006.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Numerous VA examination reports are of 
record, to include the most recent evaluation report from 
December 2005.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  




Service Connection for Neck, Back, and Knee Disorders

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background and Analysis

In this case, the veteran has been diagnosed on numerous 
occasions as having knee conditions, to include degenerative 
changes.  And, on at least one occasion, degenerative changes 
were also noted in the lower back, (upon VA examination 
report in 1995), although subsequent examinations found the 
lower back to be within normal limits.  Similarly, while 
chronic pain in the neck has been assessed, osteoarthritis of 
that joint has not been diagnosed.  

Here, the veteran contends that he injured these joints in 
the same inservice helicopter crash that resulted in his 
service-connected right shoulder and elbow conditions.  The 
Board's review of the service medical records, however, is 
negative for complaints of, or report of, injury to the neck, 
back, or knees at any time during active service, to include 
at the time of the helicopter accident in 1967.  

Post service records show no post service complaints 
associated with these joints until the mid 1990s, and while 
post service conditions have been noted, (as summarized 
above), there is no objective report of a nexus relationship 
between these post service conditions and any incident of 
service.  In fact, a VA examiner opined in a December 2005 
that it was unlikely that any condition of the cervical 
spine, lower back, or knees, was related to service.  The 
examiner noted that the veteran indicated that his spine 
problems did not start until many year post service (spinal 
problems began in the late 1970s and knee problems started in 
the mid 1990s).  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current neck, 
back, or knee disorders are related to an injury in service.  
There is no indication in the veteran's service records that 
he injured any of these joints during service or was treated 
for such within one years of service.  In addition, none of 
the veteran's post service medical records link the veteran's 
conditions with his active duty service.  

The veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

New and Material

The RO initially denied service connection for hearing loss 
in November 1985, and the veteran did not file a notice of 
disagreement.  At that time, review included the service 
medical records and all audiology examinations therein.  Also 
reviewed was a VA audiology examination dated in August 1985.  

On the authorized audiological evaluation in August 1985, 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
n/a
25
LEFT
15
10
5
n/a
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The audiologist noted that hearing for speech frequencies was 
within normal limits with mild high tone loss.  

Thus, the denial of the claim was primarily based, however, 
on the fact that VA audiology examination in 1985, 
approximately 15 years after service discharge, showed only a 
mild high tone loss that was not shown to be related to 
service in any way.  The veteran did not appeal this 
decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

While decisions of the RO are final, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In May 1995, the veteran attempted to reopen his claim for 
service connection for hearing loss.  The matter under 
consideration in this case is whether hearing loss was 
incurred, or aggravated during the veteran's active military 
service.  In order for the claim to be reopened, evidence 
must be presented, or secured, since the 1985 determination 
which is relevant to, and probative of, the matter under 
consideration.  

The evidence associated with the claims file subsequent to 
the RO's November 1985 decision includes statements and 
testimony by the veteran, duplicates of records previously 
considered, and additional postservice private and VA 
treatment records dated from 1995 through 2005.  

These treatment records essentially reflect treatment for 
other conditions.  At the personal hearing in 2004, the 
veteran testified in support of his claim.  He said that he 
had a hearing loss that was of service origin.  He 
acknowledged that he was not told until 1998 that he a 
hearing loss.  He noted that wore no hearing protection while 
flying helicopters during service.  He said that a VA doctor 
had told him that his hearing loss resulted from his military 
service noise exposure.  

In an attempt to obtain relevant records, to include alleged 
VA audiological examination reports dated in 1997 and 1998, 
an attempt was made by the Board in a 2004 remand to obtain 
these reports.  However, while the appropriate facilities 
were contacted and records were obtained, no audiological 
reports were included on the obtained documents.  

While his statements are presumed to be true, see Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), his statements in this 
case are repetitive of previous statements made which were 
previously considered by the RO in 1985, and are therefore 
not new.  Essentially, it is claimed that he has hearing loss 
of service origin.  This was the veteran's contention at the 
time the RO previously denied the claim.  Moreover, the 
veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  Accordingly, in addition to 
not being new, the veteran's statements and annotations are 
not material to the issue.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

While the Board has noted the veteran's assertion that he was 
told by a VA physician that his current hearing loss is of 
service origin, the Board emphasizes that the veteran is not 
competent to relate what a doctor purportedly stated to him 
concerning a medical diagnosis.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). Consequently, the veteran's 
statements concerning what a physician allegedly stated to 
him are of little, if any, probative value.  

Postservice records added to the claims file subsequent to 
the most recent denial in 1985 include private and Social 
Security treatment documents, and VA treatment records dated 
from 1995 through 2005.  However, the treatment records do 
not represent competent evidence that any current hearing 
loss is of service origin.  Simply put, there was no report 
of any hearing loss until many years after service, and at 
that time in 1985, there was a slight high tone hearing loss 
that was not shown to have a nexus to active service from 
many years earlier.  Moreover, copies of treatment records 
which were submitted subsequent to the 1985 determination do 
not represent new and material evidence as they were already 
considered in the previous denial.  This evidence is not new 
and material.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for hearing loss 
since the 1985 RO decision is cumulative of evidence 
previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the November 1985 denial of service connection for 
hearing loss is not new and material, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  


ORDER

Service connection for neck, back and knee disorder is 
denied.  

New and material evidence has not been submitted to reopen a 
claim of service connection for hearing loss.  The appeal is 
denied.  


REMAND

In September 2004, the Board remanded the issue of 
entitlement to a disability rating in excess of 50 percent 
for PTSD for additional development.  By a June 2006 rating 
decision, the RO granted a 100 percent schedular rating for 
the veteran's service-connected PTSD, effective from December 
16, 2006.  Because this award does not represent a full grant 
of benefits for this disability, the issue of entitlement to 
a disability rating in excess of 50 percent for PTSD, for the 
period from September 6, 1994, to December 15, 2006, still 
remains a viable issue for appellate consideration.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  However, this remaining 
issue was not addressed in the most recent Supplemental 
Statement of the Case, dated in September 2006, and the 
information of record indicates that the veteran has not 
withdrawn his appeal concerning this issue.  Inasmuch as the 
RO did develop evidence relevant to the PTSD claim pursuant 
to the September 2004 Board remand, a Supplemental Statement 
of the Case must be furnished to the veteran and his 
representative on this matter prior to appellate 
adjudication.  38 C.F.R. § 19.31 (2006).  Accordingly, a 
remand is warranted.

In addition, the Board observes that the September 2006 
Supplemental Statement of the Case was used by the RO to 
announced a decision on the issue of entitlement to an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1), and 
thereafter listed this same issue on the VA Form 8, 
Certification of Appeal.  However, pursuant to 38 C.F.R. 
§ 18.31 (2006), "[in] no case will a Supplemental Statement 
of the Case be used to announce decisions by the agency of 
original jurisdiction on issues not previously addressed in 
the Statement of the Case, or to respond to a notice of 
disagreement on newly appealed issues that were not addressed 
in the Statement of the Case."  Since this issue was not 
previously addressed in either the September 1997 Statement 
of the Case or the April 2003 Supplemental Statement of the 
Case, and because it was not addressed in the September 2004 
Board Remand, the RO had no authority on which to announce 
the section 3.321(b)(1) claim as a matter separate from the 
determination of the claim for an increased rating for PTSD, 
which currently remains on appeal before the Board.  Thus, to 
the extent that RO has not formerly addressed this claim by 
way of a rating action, along with written notice of his 
appellate rights, this matter is remanded to the RO for 
appropriate action.

1.  With respect to the issue of 
entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), as a 
matter separate from the determination on 
a pending claim for increase, the RO 
should develop and adjudicate this issue; 
and the RO should furnish the veteran and 
his representative, if any, written 
notice of the decision and appellate 
rights.  If, and only if, the veteran 
completes his appeal by filing a notice 
of disagreement and a substantive appeal, 
following a statement of the case, on the 
aforementioned issue should this claim be 
returned to the Board.

2.  With respect to the issue of 
entitlement to a disability rating in 
excess of 50 percent for PTSD, for the 
period from September 6, 1994, to 
December 15, 2006, the RO should re-
adjudicate this matter in light of all of 
the pertinent evidence and legal 
authority, to include consideration of 
38 C.F.R. § 3.321(b)(1).  If the 
determination remains adverse to the 
veteran, he and his representative, if 
any, should be furnish a Supplemental 
Statement of the Case and be given an 
opportunity to respond, before this issue 
is returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Agency of Original Jurisdiction.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
Agency of Original Jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


